I do not recollect the defendant was ever bound to that. It would produce a loss of the plaintiff's service, which in the event of a verdict against him, the owner could not be compensated for.
So the bond was ordered to be taken as above.
See Gober v. Gober, 3 N.C. 127; Parker v. __________, ib., 345. Negroes are presumed to be slaves till the contrary appears; not so of persons of mixed blood. Gober v. Gober, 3 N.C. 170; Scott v. Williams,12 N.C. 376. This last case also decides that, under particular circumstances, substantial damages may be given in actions of this nature. *Page 337